DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pike [US 6,796,517 B1] in view of Yoshihara et al. [US 2015/0036109 A1].

Regarding claims 1, 8, 10 and 17, Pike discloses a method / a developer tool (Col. 5 lines 34-43), comprising: 154
positioning a substrate (20) on a chuck of a developer tool (as shown in Fig. 17); 
rotating the substrate on the chuck (Col. 9 line 41, see also Figs. 1-3); and 
dispensing a developer agent onto an exposed photoresist layer on the substrate while the substrate is rotating on the chuck (as shown in Figs. 1-3), 
wherein the developer agent is dispensed through a plurality of nozzles of the developer tool onto a central portion of the substrate (as shown in Figs. 10-18).
 
Pike does not teach wherein the developer agent is dispensed through a respective plurality of openings in each of the plurality of nozzles.
However, Yoshihara et al. discloses a developing apparatus wherein the dispensing nozzle comprises a plurality of openings (as shown in Figs. 49, 58 and 65).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of openings in each of the plurality of nozzles, as taught by Yoshihara et al. in the system of Pike because such a modification provides a uniform concentration of the developer wherein a reaction between the developer and a resist on the substrate can be prevented from being weakened, whereby lowering of a throughput can be inhibited (paragraph [0016] of Yoshihara et al.). 

Regarding claim 2, Pike discloses wherein the developer agent is dispensed at a plurality of different dispensing angles through a plurality of openings in a nozzle of the plurality of nozzles (Col. 23 lines 5-8).

Regarding claim 3, Pike discloses wherein a width of the central portion is based on a viscosity of a photoresist material that was used to form the exposed photoresist layer (Col. 8 lines 1-17).

Regarding claim 6, Pike discloses wherein the plurality of nozzles are included in a corresponding central portion of a dispensing of the developer tool (as shown in Figs. 15-18).

Regarding claim 9, Pike in view of Yoshihara et al. discloses wherein a diameter of the respective plurality of openings of a nozzle of the second plurality of nozzles is lesser relative to a diameter of the respective single opening of a nozzle of the first plurality of nozzles (as shown in Figs. 15-18 of Pike and Figs. 49, 58 and 65 of Yoshihara et al.).

Regarding claim 11, Pike in view of Yoshihara et al. discloses wherein the second plurality of nozzles are included in a single row in the central portion of the dispenser (as shown in Figs. 15-18 of Pike and Figs. 49, 58 and 65 of Yoshihara et al.).

Regarding claim 15, Pike in view of Yoshihara et al. discloses wherein the first plurality of nozzles are configured to dispense a developer agent onto a central portion of a substrate and onto a perimeter portion of the substrate; and wherein the second plurality of nozzles are configured to dispense the developer agent onto the central portion of the substrate and not on the perimeter portion of the substrate (as shown in Figs. 15-18 of Pike and Figs. 49, 58 and 65 of Yoshihara et al.).

Regarding claim 16, Pike in view of Yoshihara et al. discloses wherein a quantity of the second plurality of nozzles is in a range of 2 to 1000 (as shown in Figs. 15-18 of Pike and Figs. 49, 58 and 65 of Yoshihara et al.).

Regarding claim 18, Pike in view of Yoshihara et al. discloses wherein dispensing the developer agent through the first subset of the first plurality of nozzles of the first type onto the perimeter portion of the substrate comprises: dispensing the developer agent through the first subset of the first plurality of nozzles of the first type onto a first area of the perimeter portion of the substrate; and wherein dispensing the developer agent through the second subset of the first plurality of nozzles of the first type and through the second plurality of nozzles of the second type onto the central portion of the substrate comprises: dispensing the developer agent through the second subset of the first plurality of nozzles of the first type and through the second plurality of nozzles of the second type onto a second area of the central portion of the substrate, wherein the second area is greater relative to the first area (as shown in Figs. 15-18 of Pike and Figs. 49, 58 and 65 of Yoshihara et al.).

Claims 4, 5, 7, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Yoshihara et al. and further in view of Awamura et al. [US 7,387,455 B2].

Regarding claims 4, 5, 7, 14, 19 and 20, Pike in view of Yoshihara et al. discloses the method / the developer tool, as applied above.

Pike in view of Yoshihara et al. does not teach wherein a thickness of the exposed photoresist layer in the central portion of the substrate is greater relative to a thickness of the photoresist layer in a perimeter portion of the substrate, wherein a quantity of the plurality of nozzles is based on at least one of: a size of the substrate, a thickness of the exposed photoresist layer in the central portion of the substrate, a viscosity of a photoresist material that was used for the exposed photoresist layer, or a time duration for dispensing the developer agent onto the exposed photoresist layer on the substrate, wherein the developer agent is dispensed through the plurality of nozzles onto the central portion of the substrate in an area having a width in a range of greater than 0 millimeters to approximately 270 millimeters and wherein a width of the first area is in a range of greater than 0 millimeters to approximately 15 millimeters, wherein a first diameter of an opening in a nozzle of the first plurality of nozzles of the first type is in a range of approximately 2 millimeters to approximately 50 millimeters; and wherein a second diameter of an opening in a nozzle of the second plurality of nozzles of the second type is lesser relative to the first diameter.
However, Awamura et al. discloses wherein a thickness of the exposed photoresist layer in the central portion of the substrate is greater relative to a thickness of the photoresist layer in a perimeter portion of the substrate, wherein a quantity of the plurality of nozzles is based on at least one of: a size of the substrate, a thickness of the exposed photoresist layer in the central portion of the substrate, a viscosity of a photoresist material that was used for the exposed photoresist layer, or a time duration for dispensing the developer agent onto the exposed photoresist layer on the substrate, wherein the developer agent is dispensed through the plurality of nozzles onto the central portion of the substrate in an area having a width in a range of greater than 0 millimeters to approximately 270 millimeters and wherein a width of the first area is in a range of greater than 0 millimeters to approximately 15 millimeters, wherein a first diameter of an opening in a nozzle of the first plurality of nozzles of the first type is in a range of approximately 2 millimeters to approximately 50 millimeters; and wherein a second diameter of an opening in a nozzle of the second plurality of nozzles of the second type is lesser relative to the first diameter (Col. 12 lines 52 – Col. 13 lines 3, see also Figs. 17A and 17B).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a configuration of the nozzle head wherein the central and perimeter are configured for width and thickness variation, as taught by Awamura et al. in the system of Pike in view of Yoshihara et al. because such a modification provides solution to be equally supplied onto a substrate (Col. 2 lines 61-65 of Awamura et al.).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Yoshihara et al. and further in view of Gurer et al. [US 7,208,262 B2].

Regarding claims 12 and 13, Pike in view of Yoshihara et al. discloses the method / the developer tool, as applied above.

Pike in view of Yoshihara et al. does not teach wherein the second plurality of nozzles comprise: a first subset of the second plurality of nozzles included in a first row on the dispenser; and a second subset of the second plurality of nozzles included in a second row on the dispenser, wherein a quantity of the second plurality of nozzles in the central portion of the dispenser is greater relative to a quantity of the first plurality of nozzles in the central portion.
However, Gurer et al. a multiport port nozzle dispenser comprising multiple rows (as shown in Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a multiport port nozzle dispenser comprising multiple rows, as taught by Gurer et al. in the system of Pike in view of Yoshihara et al. wherein a first subset of the second plurality of nozzles included in a first row on the dispenser; and a second subset of the second plurality of nozzles included in a second row on the dispenser, wherein a quantity of the second plurality of nozzles in the central portion of the dispenser is greater relative to a quantity of the first plurality of nozzles in the central portion, because such a modification improve critical dimension control, reduced process-induced defect counts and reduced process-induced particle counts (Col. 1 lines 57-61 of Gurer et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882